Citation Nr: 0949092	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right hand, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to August 
1969, including honorable combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, among other things, denied the benefit 
sought on appeal.  The Board first considered this appeal in 
August 2007 and remanded the claim for additional development 
of the medical record and readjudication of the issue, to 
include adjudication of whether the Veteran is entitled to a 
higher rating on an extra-schedular basis.  Unfortunately, 
the Appeals Management Center (AMC) did not readjudicate the 
claim as ordered and the extra-schedular aspect of the 
request for a higher evaluation must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared and testified before the Board in May 
2006.  A transcript of that hearing is of record.

In the Board's August 2007 remand, the issue of restoration 
of special monthly compensation for the loss of use of the 
right hand was referred to the RO for appropriate action.  It 
does not appear that the issue has been addressed and it is 
here again referred to the RO for handling.

The issue of entitlement to an extra-schedular rating for the 
residuals of a gunshot wound to the right hand is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via AMC in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experiences complete paralysis of the 
dominant hand as a result of an in-service gunshot wound.


CONCLUSION OF LAW

Criteria for a 70 percent rating for residuals of a gunshot 
wound to the right hand have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher rating for his 
right hand disability, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided to the Veteran in August 2007.  
Accordingly, the Board finds that VA has fully met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.  Moreover, even assuming that any error had 
occurred with respect to satisfying the duty to notify, given 
that the Board is granting the highest schedular evaluation 
possible any such error would be harmless.  

As for VA's duty to assist, the Board finds that VA has 
complied with that duty by aiding the Veteran in obtaining 
evidence, affording him physical examinations, obtaining a 
medical opinion as to the nature and severity of his right 
hand disability, and by affording him the opportunity to give 
testimony before the Board in May 2006.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board now turns 
to the merits of the Veteran's claim.

The Veteran contends that his right hand is basically useless 
as a consequence of his in-service combat injury.  Although 
he worked for twenty-five years at the post office, he has 
experienced an inability to use his dominant hand with any 
fine manipulations.  The Veteran testified that he does 
everything with his left hand except for basically slowly 
writing his name and using the right hand to stabilize 
objects without actually holding onto them.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the Veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

The Veteran's right hand disability is evaluated using 
criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
as medical evidence shows that his disability is to the 
median nerve of his dominant hand.  In order for a rating 
higher than 50 percent to be assigned, there must be evidence 
of complete paralysis of the dominant hand.  This is 
described as the hand inclined to the ulnar side, index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  Upon finding complete paralysis of the 
dominant hand as herein described, a 70 percent rating will 
be assigned.  This is the highest schedular rating available 
for disabilities of the median nerve.

It is important to point out that pertinent regulations do 
not require that all cases show all findings specified by the 
Schedule of Ratings, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when assigning a disability 
rating.  See 38 C.F.R. § 4.1.

The evidence clearly shows that the Veteran has experienced 
severe limitation in the use of his dominant hand since his 
in-service gunshot wound.  He was working as a postal worker 
when he requested an increase in evaluation in July 2001 and 
presented complaints of weakness and occasional pain with 
range of motion.  The Veteran did not participate in 
treatment for his hand because it had long been established 
that there was nothing further to do to rehabilitate the 
hand.

The Veteran underwent VA physical examinations in December 
2001 and June 2004.  Unfortunately, those examination reports 
did not provide enough detail to determine if a complete 
paralysis existed that met the criteria as set forth in 
Diagnostic Code 8515.  As such, in September 2007, the 
Veteran underwent a third VA examination and the examiner was 
specifically requested to address the factors that define 
complete paralysis in the Schedule of Ratings.  The examiner 
found that the Veteran had severe deformity of the right 
hand, 12 degrees of ulnar deviation at the wrist, two-thirds 
atrophy of the thenar muscle, absence of flexion of the long 
finger, an inability to make a complete fist with the index 
and long fingers remaining extended, and atrophy and skin 
changes of the right long finger consistent with reflex 
sympathetic dystrophy.

Given the evidence as outlined above, the Board finds that 
the medical findings reported in September 2007 meet the 
definition of complete paralysis set forth in Diagnostic Code 
8515.  Although the Veteran maintains the ability to move his 
dominant hand, he experiences a significant number of the 
limitations described in the rating criteria for complete 
paralysis, and his condition has been medically described as 
constituting a "major abnormality."  As such, the Board 
finds that criteria for assignment of a 70 percent rating 
have been met.  The Board acknowledges that the pertinent 
findings come several years after the Veteran first filed his 
claim, but finds that there is no need for the assignment of 
staged ratings as the Veteran credibly described his 
disability as basically the same for all of those years and 
cannot be penalized by inadequate VA examinations prior to 
September 2007.  Accordingly, a 70 percent rating for 
residuals of a gunshot wound to the right hand is granted on 
a schedular basis.  There is no avenue under which to assign 
a rating higher than 70 percent under the Schedule of 
Ratings.  Consideration of a higher rating on an extra-
schedular basis is addressed in the remand portion of this 
decision below.


ORDER

A 70 percent rating for the residuals of a gunshot wound to 
the right hand is granted, subject to the laws and 
regulations governing the award of monetary benefits.
REMAND

The Veteran specifically requested that his request for a 
higher rating be considered on both a schedular and extra-
schedular basis.  As such, the Board directed in the August 
2007 remand decision that the claim be readjudicated under 
both the pertinent diagnostic code and 38 C.F.R. § 3.321.  
Unfortunately, the AMC's October 2007 Supplemental Statement 
of the Case (SSOC)is woefully lacking in rationale for its 
continuation of a 50 percent rating.  In fact, the rating 
specialist did not offer any reasons and bases for the denial 
of benefits, but simply copied the text of the September 2007 
VA examination report into the SSOC in place of any analysis, 
with no mention made of the extra-schedular issue.  The Board 
finds that this is not a readjudication as ordered and the 
matter must be remanded pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Court or the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders).  

The Court has held that the question of an extra-schedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), 
citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the Board 
is obligated to consider the applicability of the extra-
schedular rating regulation).  The VA Schedule of Ratings 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ (b)(1) provides the procedural actions required when 
exceptional circumstances are found.  Because, as previously 
found, the Veteran has presented evidence suggesting that the 
schedular rating criteria are inadequate, the RO must 
adjudicate the issue of entitlement to a rating higher than 
70 percent on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether a rating 
higher than 70 percent is appropriate on 
an extra-schedular basis.  If exceptional 
circumstances are found, refer the claim 
to the Director of Compensation and 
Pension Services as provided in 38 C.F.R. 
§ 3.321(b)(1).

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the Veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


